      Case 4:15-cr-00038-MW-MAF Document 118 Filed 01/04/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

v.                                        CASE NO.: 4:15cr38-MW/MAF
                                                    4:18cv178-MW/MAF

DURRELL LEE,

     Defendant.
_________________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 117. Upon consideration, with no objections having

been filed by the parties,

      IT IS ORDERED:

      The Report and Recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Defendant’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody, ECF No. 91, is DENIED. A Certificate of Appealability is DENIED.” The

Clerk shall close the file.

      SO ORDERED on January 4, 2021.
                                    s/Mark E. Walker
                                    Chief United States District Judge
